Citation Nr: 1138994	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for mantle cell lymphoma, non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from May 1963 to May 1967, and from November 1990 to July 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed mantle cell lymphoma, non-Hodgkin's lymphoma as the result of his service in the Persian Gulf War.  He maintains that he served with 164th Aerial Port Squadron, which was a cargo handling unit, and he came in contact with all "supplies" going into and out of the theater of operations.  He claims he was exposed to "chemicals" and "ammunition" of all types and that some ammunition had "radiation."  He claims that the cargo included "bombs, hazard material, explosive contaminated equipment, [and] bodies."  In the July 2011 Informal Hearing Presentation, the Veteran's representative essentially argued that the Veteran had made a claim of exposure to ionizing radiation from transporting ammunition and that 38 C.F.R. § 3.311 was for application.  The DD Form 214 shows the Veteran had service in Operation Desert Shield/Storm from November 1990 to January 1991 and February 1991 to July 1991.   

The medical evidence of record shows the Veteran was diagnosed with mantle cell lymphoma.  Further clarification of the Veteran's allegations and the chemicals to which he claims he was exposed, and any appropriate development to ascertain such exposure, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  Request any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) on the Veteran if maintained.  

2.  Ask the Veteran to clarify/identify the "chemicals," "ammunition," "bombs," "hazardous materials," and "explosive contaminated equipment," to which he believes he was exposed during his active service, and provide information concerning the circumstances of his exposure including the unit to which he was assigned, and the date and location of the exposure.

3.  Given the above information, attempt to verify the Veteran's claimed exposures during his active service or, in the alternative, determine if such exposures were consistent with the circumstances of his service, including his military occupational specialty (MOS), and the unit and facilities to which he was assigned.

Request assistance from the service department and any other appropriate channels if necessary.  Document negative responses and inform the Veteran so that he may attempt to obtain the information on his own.

4.  If the Veteran's exposure to ionizing radiation is established, the RO/AMC should follow the procedures set forth in 38 C.F.R. § 3.311 (2011).

5.  If the Veteran's other claimed exposures are established, then schedule him for an examination by a certified physician's assistant or physician to determine the nature of his mantle cell lymphoma, non-Hodgkin's lymphoma and any relationship to service.  All indicated tests and studies should be performed.  The claims folder must be provided to the examiner and the examination report must reflect that this was done.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's mantle cell lymphoma, non-Hodgkin's lymphoma is etiologically related to any of the claimed exposures verified or found to be consistent with his service.  

6.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


